FILED
                                                                        Nov 30 2020, 9:31 am

                                                                            CLERK
                                                                        Indiana Supreme Court
                                                                           Court of Appeals
                                                                             and Tax Court




ATTORNEYS FOR APPELLANT                                    ATTORNEYS FOR APPELLEES
Nicholas C. Deets                                          COMMUNITY HOWARD1
Tyler J. Zipes                                             Edna M. Koch
Hovde Dassow + Deets, LLC                                  Joseph D. McPike, II
Indianapolis, Indiana                                      Erin E. Meyers
                                                           Zeigler Cohen & Koch
                                                           Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Betty Miller, Individually and as                          November 30, 2020
Personal Representative of the                             Court of Appeals Case No.
Estate of John Allen Miller,                               20A-CT-1088
Appellant-Plaintiff,                                       Appeal from the
                                                           Marion Superior Court
        v.                                                 The Honorable
                                                           Heather A. Welch, Judge
Laxeshkumar Patel, M.D., John                              Trial Court Cause No.
Schiltz, M.D., Benjamin                                    49D01-1812-CT-49633
Coplan, M.D., Joseph Hill,
M.D., Erik Fossum, M.D.,
Bradford Hale, M.D., Christine
Tran, M.D., James Blickendorf,
M.D., Robert McAllister, M.D.,




1
 Although they did not file a brief, Schultz & Pogue, LLP attorneys Jon M. Pinnick and Jeffrey M. Kraft
entered an appearance on July 10, 2020 on behalf of Medical Associates, LLP, Erick Fossum, M.D.,
Bradford Hale, M.D., James Blickendorf, M.D., Robert McAllister, M.D., Sara Koerwitz, M.D., and
Timothy Held, P.A. Odyssey.

Court of Appeals of Indiana | Opinion 20A-CT-1088 | November 30, 2020                           Page 1 of 25
      Sara Koerwitz, M.D., Timothy
      Held, PA, Community Health
      Network, Inc., d/b/a
      Community Howard Regional
      Health Hospital and
      Community Howard Behavioral
      Health, Community Physicians
      of Indiana, Inc., d/b/a
      Community Physician Network,
      Community Howard Regional
      Health, Inc., St. Joseph Hospital
      & Health Center, Inc., St.
      Vincent Health, Inc., Ascension
      Health, Inc., and Medical
      Associates, LLP,
      Appellees-Defendants.2



      Kirsch, Judge.


[1]   In this discretionary interlocutory appeal, Betty Miller (“Miller”), individually

      and as personal representative of the estate of John Allen Miller (“John”),

      appeals the trial court’s denial of her motion to amend her complaint to add a

      claim against Community Health Network, Inc., d/b/a Community Howard

      Regional Health Hospital and Community Howard Behavioral Health, and




      2
        This interlocutory appeal involves only Community Health Network, Inc., d/b/a Community Howard
      Regional Health Hospital and Community Howard Behavioral Health, and Community Howard Regional
      Health, Inc.; however, we include the other named defendants because our Indiana Appellate Rules provide
      that a party of record in the trial court shall be a party on appeal. Ind. Appellate Rule 17(A); Hoosier Outdoor
      Adver. Corp. v. RBL Mgmt., Inc., 844 N.E.2d 157, 162 (Ind. Ct. App. 2006).



      Court of Appeals of Indiana | Opinion 20A-CT-1088 | November 30, 2020                               Page 2 of 25
      Community Howard Regional Health, Inc. (“Community Howard”) under 42

      U.S.C. § 1395dd, the federal Emergency Medical Treatment and Active Labor

      Act, (“EMTALA”). On appeal, Miller contends that in denying her motion to

      amend, the trial court erred by relying on this court’s opinion in Williams v.

      Inglis, 142 N.E.3d 467 (Ind. Ct. App. 2020), trans. denied, which she asserts was

      incorrectly decided and is in need of reexamination,. Finding that Williams was

      correctly decided, we find no error in the trial court’s denial of Miller’s motion

      to amend.

[2]   We affirm.


                                  Facts and Procedural History
[3]   Miller filed a complaint on December 18, 2018, against Laxeshkumar Patel,

      M.D., John Schiltz, M.D., Benjamin Coplan, M.D., Joseph Hill, M.D., Erik

      Fossum, M.D., Bradford Hale, M.D., Christine Tran, M.D., James

      Blickendorf, M.D., Robert McAllister, M.D., Sara Koerwitz, M.D., Timothy

      Held, PA, Community Howard, St. Joseph Hospital & Health Center, Inc., St.

      Vincent Health, Inc., Ascension Health, Inc., and Medical Associates, LLP

      (collectively, the “Defendants”), in which she alleged that the Defendants were

      negligent in their care and treatment of Zachary Miller (“Zachary”). Appellant’s

      App. Vol. 2 at 33-38. In the complaint, Miller asserted that between December

      9, 2016, through January 8, 2017, the Defendants treated Zachary for serious

      mental illnesses that included suicidal ideations, major depression, drug abuse,

      psychosis, anxiety, threats to his life and the lives of others, killing animals, and


      Court of Appeals of Indiana | Opinion 20A-CT-1088 | November 30, 2020       Page 3 of 25
      bipolar disorder. Id. at 35. Over the course of that thirty-day period, medical

      personnel at Community Howard treated Zachary for these conditions on at

      least five occasions. Id. The complaint further alleged that on January 8, 2017,

      Zachary came to the emergency room at Community Howard Regional

      Hospital requesting to be admitted due to his ongoing mental illness and

      dangerous propensities, and that he was treated and discharged by hospital

      physicians and a physician’s assistant. Id. Specifically, after his discharge, in

      the overnight hours of January 8-9, 2017, Zachary returned to the home of his

      grandparents, Miller and John, and killed John by beating him with a frying

      pan and cutting John’s wrists because he heard voices telling him to do so. Id.


[4]   On February 5, 2019, Community Howard filed an answer to the complaint, in

      which it denied Miller’s allegations of negligence and the characterization of

      Zachary’s presentations for medical treatment over the period spanning

      December 9, 2016 through January 8, 2017. Appellee’s App. Vol. 2 at 2-8. On

      January 31, 2020, Community Howard filed a motion for summary judgment

      contending that Miller lacked standing to assert a negligence claim and that

      Community Howard was immune from civil liability. Id. at 9-12.


[5]   On February 14, 2020, Miller filed a motion for leave to amend the complaint

      and the proposed amended complaint, which sought to add a claim under

      EMTALA against Community Howard. Appellant’s App. Vol. 2 at 39-49. On

      February 27, 2020, Community Howard objected to Miller’s motion for leave

      to amend, arguing that the proposed amendment was barred by the two-year

      statute of limitations that governs EMTALA claims. Id. at 50-56; see 42 U.S.C.

      Court of Appeals of Indiana | Opinion 20A-CT-1088 | November 30, 2020     Page 4 of 25
§ 1395dd(d)(2)(C) (“No action may be brought under this paragraph more than

two years after the date of the violation with respect to which the action is

brought.”). Miller filed a reply on March 13, 2020, contending that her motion

for leave to amend the EMTALA claim was not barred by the two-year statute

of limitations because it arose out of the same conduct, transaction, or

occurrence set forth in her original complaint and should relate back to her

original complaint under Indiana Trial Rule 15(C), and that Williams was

incorrect in holding that EMTALA’s statute of limitations preempted Indiana

Trial Rule 15(C). Id. at 57-64. On March 27, 2020, the trial court denied

Miller’s motion for leave to amend the complaint to add a claim under

EMTALA. Id. at 65-69. In particular, the trial court’s order denied the motion

to amend on the basis of Williams and HCA Health Servs. of Ind., Inc. v. Gregory,

596 N.E.2d 974 (Ind. Ct. App. 1992), trans. denied, stating:


        Thus, this Court finds that the Indiana Court of Appeals has held
        that EMTALA preempts any state or local law that directly
        conflicts with the 2-year statute of limitations. Since [Indiana
        Trial Rule 15(C)] is in direct conflict, EMTALA preempts this
        trial rule and mandates that the strict 2-year statute of
        limitation[s] be imposed. Since [Miller] filed [her] Motion to
        Amend Complaint on February 14, 2020, and the last date of
        treatment was January 8, 2017, the Motion to Amend is in
        violation of EMTALA’s 2-year statute of limitation[s] and is
        futile because [Indiana Trial Rule 15(C)] is preempted by federal
        law.




Court of Appeals of Indiana | Opinion 20A-CT-1088 | November 30, 2020      Page 5 of 25
      Id. at 67-68.3


[6]   On April 23, 2020, Miller filed a motion that sought to certify the denial of the

      motion to amend for interlocutory appeal, arguing that Williams was

      “incorrectly decided.” Id. at 71; 70-77. Over Community Howard’s objection,

      the trial court certified Miller’s motion to certify the denial of the motion to

      amend for interlocutory appeal. Id. at 89-90. On May 26, 2020, Miller filed

      with this court a motion to accept interlocutory appeal. Id. at 91-106. Over

      Community Howard’s objection, this court accepted jurisdiction over Miller’s

      interlocutory appeal on June 18, 2020. Id. at 133-34. Miller now appeals.


                                       Discussion and Decision
[7]   Miller argues that the trial court abused its discretion by denying her motion to

      amend because it erred in its application of Williams and HCA Health Servs. to

      the denial, and that this court should “reexamine” Williams. Appellant’s Br. at

      12. Indiana Trial Rule 15(A) governs amendments to pleadings and provides as

      follows:


               A party may amend his pleading once as a matter of course at
               any time before a responsive pleading is served or, if the pleading
               is one to which no responsive pleading is permitted, and the
               action has not been placed upon the trial calendar, he may so
               amend it at any time within thirty [30] days after it is served.



      3
       EMTALA’s express preemption provision specifies that “[t]he provisions of this section do not preempt any
      State or local law requirement, except to the extent that the requirement directly conflicts with a requirement
      of this section.” 42 U.S.C. § 1395dd(f).



      Court of Appeals of Indiana | Opinion 20A-CT-1088 | November 30, 2020                             Page 6 of 25
              Otherwise a party may amend his pleading only by leave of court
              or by written consent of the adverse party; and leave shall be
              given when justice so requires. A party shall plead in response to
              an amended pleading within the time remaining for response to
              the original pleading or within twenty [20] days after service of
              the amended pleading, whichever period may be the longer,
              unless the court otherwise orders.


      Amendments to pleadings are to be liberally allowed, but the trial court retains

      broad discretion in granting or denying amendments. Hilliard v. Jacobs, 927

      N.E.2d 393, 398 (Ind. Ct. App. 2010), trans. denied. We will reverse upon a

      showing of only an abuse of that discretion. Id.


[8]   An abuse of discretion may occur if the trial court’s decision is clearly against

      the logic and effect of the facts and circumstances before the court, or if the

      court has misinterpreted the law. Id. We consider whether a trial court’s ruling

      on a motion to amend is an abuse of discretion by evaluating a number of

      factors, including “‘undue delay, bad faith, or dilatory motive on the part of the

      movant, repeated failure to cure deficiency by amendment previously allowed,

      undue prejudice to the opposing party by virtue of the amendment, and futility

      of the amendment.’” Id. (quoting Palacios v. Kline, 566 N.E.2d 573, 575 (Ind.

      Ct. App. 1991)). In reviewing a discretionary motion, we generally affirm if

      there is any rational basis for the trial court action. Palacios, 566 N.E.2d at 575.

      However, to the extent our analysis depends on whether Indiana Trial Rule

      15(C) is preempted by EMTALA, we review that issue of law de novo. See

      State v. Norfolk S. Ry. Co., 107 N.E.3d 468, 471 (Ind. 2018).



      Court of Appeals of Indiana | Opinion 20A-CT-1088 | November 30, 2020      Page 7 of 25
[9]    Indiana Trial Rule 15(C) governs relation back of amendments and provides, in

       pertinent part, “[w]henever the claim or defense asserted in the amended

       pleading arose out of the conduct, transaction, or occurrence set forth or

       attempted to be set forth in the original pleading, the amendment relates back to

       the date of the original pleading.” 4 “The purpose of the doctrine of relation

       back is to allow a party who, through the course of discovery, realizes a new

       claim or defense the opportunity to use this claim or defense despite the running

       of the statute of limitations.” McCarty v. Hosp. Corp. of Am., 580 N.E.2d 228,

       231 (Ind. 1991); see also Cinergy Corp. v. St. Paul Surplus Lines Ins. Co., 785 N.E.2d

       586, 592 (Ind. Ct. App. 2003) (noting that “most cases discussing relation back

       arise in the context of a statute of limitations problem” in discussing Indiana

       Trial Rule 15(C), trans. denied. (citation omitted)).


[10]   Miller’s principal contention is that Williams was “wrongly decided” because

       the plaintiff in Williams made an “erroneous concession” that relation back

       under Indiana Trial Rule 15(C) “directly conflicted with and was preempted”

       by the two-year statute of limitations applicable to a claim under EMTALA.

       Appellant’s Br. at 11. We reject Miller’s argument and conclude that Williams

       guides our analysis in this case.




       4
         The federal counterpart to Indiana Trial Rule 15(C) is substantially identical to our state rule and provides,
       in pertinent part, that an “amendment to a pleading relates back to the date of the original pleading when . . .
       the amendment asserts a claim or defense that arose out of the conduct, transaction, or occurrence set out--or
       attempted to be set out--in the original pleading . . . .” Fed. R. Civ. P. 15(c)(1)(B).

       Court of Appeals of Indiana | Opinion 20A-CT-1088 | November 30, 2020                               Page 8 of 25
[11]   In Williams, Williams filed a proposed complaint with the Indiana Department

       of Insurance (“IDOI”) in April 2014, alleging medical malpractice based on

       treatment he received on December 2, 2012. 142 N.E.2d at 471. The IDOI

       appointed a medical review panel. Id. On September 12, 2014, Williams filed a

       complaint in state court alleging the same medical malpractice claim. Id. On

       November 1, 2017, the medical review panel issued a unanimous opinion,

       finding that the evidence did “not support the conclusion that the Defendants

       [had] failed to meet the standard of care” and that “the conduct complained of

       was not a factor of [Williams’s] resultant damages.” Id. On December 18,

       2017, Williams filed a motion to amend his trial court complaint to identify the

       anonymous defendants and to add a new, federal EMTALA claim. Id.


[12]   The defendants objected to the amendment to add an EMTALA claim after the

       expiration of EMTALA’s two-year statute of limitations. Id. at 471-72.

       Williams filed a response to the defendants’ objection, contending that: (1) his

       EMTALA claim was protected from a statute of limitations defense because he

       filed his proposed medical malpractice complaint with the IDOI in April 2014

       and his trial court complaint in September 2014; (2) the provisions of Indiana’s

       medical malpractice act prohibited him from including an EMTALA claim in

       his trial court complaint until after the statute of limitations had already passed;

       (3) the EMTALA count that he sought to add to his original trial court

       complaint was not time barred because Indiana Trial Rule 15(C) would allow

       the claim to relate back to the original trial court complaint. Id. at 472. The

       trial court denied Williams’ motion to amend to add the EMTALA claim. Id.


       Court of Appeals of Indiana | Opinion 20A-CT-1088 | November 30, 2020      Page 9 of 25
[13]   In our opinion affirming the trial court’s denial of Williams’s motion to amend,

       we explained the purpose of EMTALA:


               “EMTALA was enacted to address the problem of patient
               ‘dumping,’ in which hospitals would not provide the same
               treatment to uninsured patients as to paying patients, either by
               refusing care to the uninsured patients or by transferring them to
               other facilities.” Beller v. Health & Hosp. Corp. of Marion Cty., Ind.,
               703 F.3d 388, 390 (7th Cir. 2012). “EMTALA imposes two
               duties on hospitals with respect to patients who come to their
               emergency rooms: first, to provide medical screening for any
               emergency condition; and second, as to any emergency
               condition, to stabilize the patient prior to any transfer to another
               facility.” Id. (citing 42 U.S.C. § 1395dd). See also HCA Health
               Servs., 596 N.E.2d at 976 (explaining that “EMTALA operates to
               restrict, among other things, the transfer, or ‘dumping,’ of
               patients from hospitals until their conditions have stabilized”).


               “EMTALA created a federal cause of action under federal law,
               governed exclusively by the federal act, but that may be pursued
               in federal or state fora.” Id. at 977. “This choice of forum in
               which to pursue an EMTALA claim, however, does not indicate
               that all state procedural requirements are encompassed when
               maintaining an action based on the federal statute.” Id. The
               statute of limitations for an EMTALA claim is two years from
               the date of the alleged EMTALA violation. See 42 U.S.C. §
               1395dd(d)(2)(C) (providing that “[n]o action may be brought
               under this paragraph more than two years after the date of the
               violation with respect to which the action is brought”). The
               EMTALA statute also provides that “[t]he provisions of
               [EMTALA] do not preempt any State or local law requirement,
               except to the extent that the requirement directly conflicts with a
               requirement of this section.” 42 U.S.C. § 1395dd(f).




       Court of Appeals of Indiana | Opinion 20A-CT-1088 | November 30, 2020        Page 10 of 25
       Williams, 142 N.E.2d at 474-75. We first addressed Williams’s motion to

       amend his complaint under Indiana Trial 15(A) and concluded that his

       proposed amendment would be futile, noting that “the two-year statute of

       limitations for the EMTALA claim had already passed” by the time Williams

       attempted to amend his complaint. Id. at 475.


[14]   Williams also contended that his federal EMTALA claim was “not a new,

       separate claim that he sought to add to his complaint” but “an expansion of his

       malpractice and negligence claim in his original complaint filed in September

       2014.” Id. He asserted that his proposed EMTALA claim would fall under the

       state statute of limitations for negligence, which is also two years, and that this

       claim would then be allowed to be added to his original complaint pursuant

       Indiana Trial Rule 15(C). Id. We observed that, in arguing that the trial court

       should have allowed him to include the alleged EMTALA claim in his

       complaint despite the passing of the two-year statute of limitations, Williams

       “[r]ecogniz[ed] the conflict between Indiana Trial Rule 15(C) and EMTALA’s

       statute of limitations” and that he argued Indiana Trial Rule 15(C) would

       “‘prevail’ and render EMTALA’s statute of limitations a ‘nullity.’” Id. at 476.


[15]   We rejected Williams’s arguments concerning the application of relation back

       under Indiana Trial Rule 15(C) to his proposed amended complaint and

       reasoned as follows:


               Here, Williams sought to add an EMTALA claim to his original
               complaint. As such, it was a “federal cause of action under
               federal law” and “governed exclusively by the federal act[.]”

       Court of Appeals of Indiana | Opinion 20A-CT-1088 | November 30, 2020     Page 11 of 25
        HCA Health Servs., 596 N.E.2d at 977. The fact that an
        EMTALA claim may be brought in state court, “does not
        indicate that all state procedural requirements are encompassed
        when maintaining an action based on the federal statute.” Id.
        We acknowledge that “[i]t is a fundamental rule of law in
        Indiana that in the event of a conflict between a procedural
        statute and a procedural rule adopted by the supreme court, the
        latter shall take precedence.” Bowyer v. Indiana Dep’t of Nat. Res.,
        798 N.E.2d 912, 916 (Ind. Ct. App. 2003) (internal quotation
        marks and citation omitted). See also Ritchie v. State, 809 N.E.2d
        258, 268 (Ind. 2004) (“In general, if a statute conflicts with a
        validly adopted Trial Rule, the rule prevails.”), reh’g denied, cert.
        denied. However, the federal EMTALA regulation at issue
        includes an express provision regarding preemption, which
        provides that “[t]he provisions of [EMTALA] do not preempt
        any State or local law requirement, except to the extent that the
        requirement directly conflicts with a requirement of this section.” 42
        U.S.C. § 1395dd(f) (emphasis added). See also Kennedy Tank &
        Mfg. Co. v. Emmert Indus. Corp., 67 N.E.3d 1025, 1028 (Ind. 2017)
        (explaining that “[e]xpress preemption exists when Congress
        states the statute’s preemptive effect”). The EMTALA statute of
        limitations, 42 U.S.C. § 1395dd(d)(2)(C), provides that “[n]o
        action may be brought under this paragraph more than two years
        after the date of the violation with respect to which the action is
        brought.” (Emphasis added). Because the application of Indiana
        Trial Rule 15(C) would directly conflict with the EMTALA two-
        year statute of limitations, it is therefore preempted by
        EMTALA.


        Here, Williams attempted to file an EMTALA claim on
        December 18, 2017, which was more than two years after the
        date of the alleged violation of EMTALA on December 2, 2012.
        Thus, Williams’[s] EMTALA claim was barred by EMTALA’s
        two-year statute of limitations. Because his proposed
        amendment to add this claim would have been futile, we


Court of Appeals of Indiana | Opinion 20A-CT-1088 | November 30, 2020       Page 12 of 25
               conclude that the trial court did not abuse its discretion by
               denying Williams’[s] motion to amend his complaint.[footnote omitted]


       Id. at 476.


[16]   Additionally, in HCA Health Servs., we addressed the interaction between

       EMTALA and Indiana’s Medical Malpractice Act when determining whether a

       plaintiff was barred from filing an EMTALA claim because she had not filed

       the EMTALA claim within the two-year statute of limitations. 596 N.E.2d at

       975-76. The plaintiff’s daughter was discharged from the hospital on November

       13, 1987 and later died. Id. at 975. On February 10, 1989, the plaintiff filed a

       proposed complaint with the IDOI, alleging medical malpractice and a federal

       EMTALA claim but did not file the EMTALA claim in either state or federal

       court. Id. After the expiration of the two-year EMTALA statute of limitations,

       the defendant hospital filed a motion for summary judgment, which was

       denied. Id. We observed that there was “no provision in EMTALA which

       effectively toll[ed] the statute of limitations while awaiting a state procedural

       prerequisite, such as an opinion from a medical review panel . . . .” Id. at 977.

       This court held that EMTALA preempted Indiana’s Medical Malpractice Act

       and that the plaintiff could not “shield her non-compliance with EMTALA’s

       procedural mandates by asserting compliance with the [Indiana Medical

       Malpractice] Act” nor “use the [Indiana Medical Malpractice] Act to foil

       EMTALA’s statute of limitations.” Id. at 978.


[17]   Here, the date of Zachary’s last treatment was January 8, 2017, Miller’s

       complaint was filed on December 18, 2018, and her proposed amended
       Court of Appeals of Indiana | Opinion 20A-CT-1088 | November 30, 2020      Page 13 of 25
       complaint was filed on February 14, 2020 – beyond the two-year statute of

       limitations for an EMTALA claim. Appellant’s App. Vol. 2 at 10, 23, 35, 39-49.

       Similar to the proposed amended complaint in Williams, Miller’s proposed

       amended complaint was futile because the attempt to amend the complaint

       occurred outside EMTALA’s two-year statute of limitations, and applying

       Indiana Trial Rule 15(C) would directly conflict with the EMTALA two-year

       statute of limitations and is preempted by EMTALA. We find no error with

       the trial court’s application of our precedent in Williams and HCA Health Servs.

       in denying Miller’s motion to amend as futile because Indiana Trial Rule 15(C)

       was preempted by EMTALA.5

[18]   Contrary to Miller’s assertions that the plaintiff in Williams made an erroneous

       concession that relation back under Indiana Trial Rule 15(C) directly conflicted

       with and was preempted by EMTALA’s two-year statute of limitations, there is

       no indication in Williams that Williams conceded, let alone made an erroneous

       concession or admission, that Indiana Trial Rule 15(C) was in direct conflict




       5
         We acknowledge the state case law that Miller cites demonstrating the operation of relation back under
       Indiana Trial Rule 15(C) in conjunction with various state statutes of limitations. Appellant’s Br. at 14-15, 22-
       25, Appellant’s Reply Br. at 7-8. See McCarty v. Hosp. Corp. of Am., 580 N.E.2d 228, 231 (Ind. 1991) (concluding
       that the plaintiff’s amendments related back to the original complaint despite the running of the statute of
       limitations); Porter Cty. Sheriff Dep’t v. Guzorek, 857 N.E.2d 363, 366-68 (Ind. 2006) (allowing relation back of
       an amendment to add an additional defendant after the statute of limitation had expired where the original
       action was timely filed); Allied Mills, Inc. v. P.I.G., Inc., 454 N.E.2d 1240, 1242 (Ind. Ct. App. 1983) (rejecting
       defendant’s argument that plaintiff’s motion to amend the complaint should not have been permitted because
       it was filed after the statute of limitations had expired and concluding the plaintiff’s amendment related back
       to the original pleading); Palacios v. Kline, 566 N.E.2d 573, 575 (Ind. Ct. App. 1991) (concluding the plaintiff’s
       amended complaint related back to the original complaint even though the statute of limitations had
       expired). However, in light of the holding of Williams, regarding preemption, we decline to apply the
       rationale in those cases to the instant case.

       Court of Appeals of Indiana | Opinion 20A-CT-1088 | November 30, 2020                               Page 14 of 25
       with and was preempted by the EMTALA statute of limitation. As previously

       set forth, this court observed that Williams’s arguments were correct in

       “recognizing the conflict between Indiana Trial Rule 15(C) and EMTALA’s

       statute of limitations,” but we do not find this language in Williams to be

       equivalent to a concession or an admission that Indiana Trial Rule 15(C)

       directly conflicts with the EMTALA statute of limitations. Williams, 142

       N.E.2d at 476 (emphasis added). We decline Miller’s request to reexamine

       Williams on this basis.


[19]   Miller also argues that “critical federal cases,” Appellant’s Br. at 20, which were

       not cited to the court in Williams compel a different outcome here because they

       show that “EMTALA and T.R. 15(C) do not directly conflict[,]” that the

       federal cases demonstrate there is no direct conflict between EMTALA’s two-

       year statute of limitations and relation back under Federal Rule of Civil

       Procedure 15(C), and that EMTALA does not preempt Indiana Trial Rule

       15(C). Appellant’s Reply Br. at 7. In support of her position, Miller directs us to

       McCullum v. Silver Cross Hospital, No. 99 C 4327, 2001 WL 969076 (N.D. Ill.

       Aug. 21, 2001) and Freedman v. Fisher, 89 F. Supp. 3d 716 (E.D. Pa. 2015),

       federal trial court cases in which the plaintiffs were permitted to amend their

       complaints to add an EMTALA claim after the two-year statute of limitations

       had passed. Appellant’s Br. at 17. She also draws our attention to Lemons v.

       Board of County Commissioners of Brown, No. CIV. A. 00-2297-CM, 2002 WL

       370227 (D. Kan. Feb. 21, 2002) and Monrouzeau v. Asociacion del Maestro, 354 F.



       Court of Appeals of Indiana | Opinion 20A-CT-1088 | November 30, 2020     Page 15 of 25
       Supp. 2d 115 (D.P.R. 2005), which also discussed the application of Federal

       Rule of Civil Procedure 15. Id.


[20]   In McCullum, which was an unreported federal district court decision, the

       plaintiffs filed a complaint on July 11, 1999, to recover damages against the

       defendants pursuant to 42 U.S.C. § 1981(a) for events occurring at the hospital

       on July 5, 1997. 2001 WL 969076 at *1. On February 22, 2001, the plaintiffs

       filed a second amended complaint adding a second count pursuant to

       EMTALA. Id. Applying the concept of relation back pursuant to Federal Rule

       of Civil Procedure 15, the federal district court permitted the plaintiffs to amend

       their complaint to allege a violation of EMTALA because the EMTALA claim

       was based on the same occurrence as the original complaint. Id. at *2.


[21]   In Freedman, the plaintiffs filed a complaint in federal district court against the

       defendant hospital for events occurring in the hospital emergency room on

       February 22, 2012. 89 F. Supp. 3d at 720 n.4. The plaintiffs filed their original

       complaint on June 7, 2013 and filed a motion to amend their original complaint

       to plead an EMTALA claim, which was filed more than two years after the

       statute of limitations had expired on April 15, 2014. Id. The motion to amend

       was granted on May 6, 2014. Id. The defendant hospital moved for summary

       judgment, arguing the EMTALA claim was barred by the statute of limitations.

       Id. at 720. The federal district court determined that the EMTALA claim

       related back under Federal Rule of Civil Procedure 15 because it was based on

       the same occurrence as the original complaint and denied the defendant

       hospital’s motion for summary judgment. Id.

       Court of Appeals of Indiana | Opinion 20A-CT-1088 | November 30, 2020      Page 16 of 25
[22]   In Lemons, which was an unreported federal district court decision, the plaintiffs

       filed a complaint alleging violations of 42 U.S.C. § 1983, EMTALA, and raised

       various state law claims. 2002 WL 370227 at *1. The defendants filed a

       motion to dismiss, alleging that no named party had the capacity to sue when

       the complaint originally was filed, which was based on Kansas law requiring

       that a survival action be brought by the personal representative of the estate and

       not the decedent’s heirs. Id. Acknowledging that, at the time the complaint

       was originally filed, it was brought by the heirs and not the estate’s personal

       representative, the federal district court noted that the plaintiffs had been

       previously allowed to amend their complaint to name the personal

       representative of the estate as an additional plaintiff. Id. at *1-2. In concluding

       that the amended complaint related back and rejecting the defendants’

       argument, the federal district court noted that relation back of an amendment to

       a pleading that is filed in federal court is governed by the Federal Rules of Civil

       Procedure. Id. at *2. It concluded that, based on Federal Rules of Civil

       Procedure 15(c) and 17(a), the plaintiffs’ amendment adding the personal

       representative of the estate as a party plaintiff was proper and denied the

       defendants’ motion to dismiss. Id. at *3-4


[23]   In Monrouzeau, the plaintiff filed a malpractice complaint in a Puerto Rico

       commonwealth court on May 30, 2002 and an action in federal district court

       alleging violations of EMTALA on October 7, 2002. 354 F. Supp. 2d at 117.

       The malpractice complaint and the EMTALA action were both based on events

       that occurred at the defendant’s hospital emergency room on July 14, 2000. Id.


       Court of Appeals of Indiana | Opinion 20A-CT-1088 | November 30, 2020     Page 17 of 25
       In opposition to the defendant’s motion for summary judgment, the plaintiff

       argued that the ongoing malpractice action tolled the two-year EMTALA

       limitations period or, in the alternative, that the term was extended under

       principles of equitable tolling. Id. In rejecting the plaintiff’s arguments and

       granting summary judgment for the defendant, the federal district court

       observed that “[h]aving an ongoing suit would allow for additional claims to

       ‘relate back’ to the time the original pleading was filed pursuant to Rule 15(c)

       Fed. R. Civ. P.,” but it ultimately determined that the plaintiff’s prior

       proceedings instituted in commonwealth court within the two-year period,

       which were ongoing, were of consequence in determining the timeliness of the

       EMTALA claim filed in federal court. 6 Id. at 118-19.


[24]   We do not find these federal cases require us to reexamine Williams as Miller

       urges. We note that the reported and unreported federal district court cases

       Miller cites are not controlling authority in this court. See U.S. Steel Corp. v. N.

       Ind. Pub. Serv. Co., 951 N.E.2d 542, 558 (Ind. Ct. App. 2011) (citing Plaza Grp.

       Props., LLC v. Spencer Cnty. Plan Comm’n, 877 N.E.2d 877, 894 (Ind. Ct. App.

       2007), trans. denied (federal district court decisions are persuasive as opposed to

       binding authority on state courts)). Moreover, each of the cases Miller cites




       6
         While the parties discuss the district court’s decision, we note that Monrouzeau was affirmed on appeal. See
       Monrouzeau v. Asociacion Del Hosp. Del Maestro, Inc., 153 Fed. Appx. 7, 9 (1st Cir. 2005) (concluding that
       equitable tolling did not apply to Monrouzeau’s alleged EMTALA violation even though Monrouzeau
       “timely pleaded her federal claim in the Commonwealth court action . . . where she was allowed to have it
       adjudicated . . . does not entitle her to replead it beyond the statutory window in this parallel federal lawsuit”
       (citations omitted)).

       Court of Appeals of Indiana | Opinion 20A-CT-1088 | November 30, 2020                               Page 18 of 25
involves actions that were filed in federal court that address the application of

Federal Rule of Civil Procedure 15 to amendments to complaints filed in

federal court, and none involve preemption, which Miller recognizes.7 We

acknowledge, as Miller also observes, the similarity between relation back

under Indiana Trial Rule 15 and Federal Rule of Civil of Procedure 15 and that

we may refer to federal authority when interpreting similar provisions of the

Indiana Rules of Trial Procedure. See Guzorek, 857 N.E.2d at 367 (explaining

that as to the interpretation of Indiana Trial Rule 15(C) and Federal Rule of

Civil Procedure 15(C), it is “appropriate to consider federal authorities as

guidelines in interpreting and applying the Indiana rule.”); Crossroads Serv. Ctr.,

Inc. v. Coley, 842 N.E.2d 822, 825 (Ind. Ct. App. 2005) (noting that “because the

Indiana Trial Rules are based on the federal rules, it is appropriate to look to

federal decisions for guidance” regarding Indiana Trial Rule 15). We are

sympathetic to Miller for the loss she suffered; however, we decline to disturb

the dispositive holding in Williams that the “application of Indiana Trial Rule

15(C) would directly conflict with the EMTALA two-year statute of

limitations” and is “therefore preempted by EMTALA” to the instant case.

Williams, 142 N.E.2d at 476; see also In re Beck’s Superior Hybrids, Inc., 940




7
  To the extent Miller also relies on Carodenuto v. New York City Health & Hosps. Corp., 156 Misc. 2d 361, 368-
69, 593 N.Y.S.2d 442, 447 (N.Y. Sup. Ct. 1992), in which a New York state court concluded that the
plaintiff’s amended complaint adding an EMTALA claim related back to the original timely-filed complaint
to support his position regarding relation back, we note that our state procedural rules, including Indiana
Trial Rule 15(C) have been preempted. See HCA Health Servs., 596 N.E.2d at 978-79; Williams, 142 N.E.2d at
476. We are not persuaded that the different conclusion regarding relation back and EMTALA under New
York state procedural law compels a different outcome in the instant case.

Court of Appeals of Indiana | Opinion 20A-CT-1088 | November 30, 2020                             Page 19 of 25
       N.E.2d 352, 368 (Ind. Ct. App. 2011) (holding that the use of Indiana Trial

       Rule 28(E) to compel compliance with a subpoena duces tecum was preempted

       by the Federal Arbitration Act, which required an arbitration panel to petition

       the United States district court in which the panel sits to compel a nonparty to

       appear before it or produce documents.) Therefore, we affirm the trial court’s

       decision denying Miller’s motion to amend her complaint.


[25]   Affirmed.

       Pyle, J., concurs.


       Tavitas, J., dissents with separate opinion.




       Court of Appeals of Indiana | Opinion 20A-CT-1088 | November 30, 2020   Page 20 of 25
                                           IN THE
    COURT OF APPEALS OF INDIANA

Betty Miller, Individually and as                         Court of Appeals Case No.
Personal Representative of the                            20A-CT-1088
Estate of John Allen Miller,
Appellant-Plaintiff,

        v.

Laxeshkumar Patel, M.D., John
Schiltz, M.D., Benjamin
Coplan, M.D., Joseph Hill,
M.D., Erik Fossum, M.D.,
Bradford Hale, M.D., Christine
Tran, M.D., James Blickendorf,
M.D., Robert McAllister, M.D.,
Sara Koerwitz, M.D., Timothy
Held, PA, Community Health
Network, Inc., d/b/a
Community Howard Regional
Health Hospital and
Community Howard Behavioral
Health, Community Physicians
of Indiana, Inc., d/b/a
Community Physician Network,
Community Howard Regional
Health, Inc., St. Joseph Hospital
& Health Center, Inc., St.
Vincent Health, Inc., Ascension
Health, Inc., and Medical
Associates, LLP,
Appellees-Defendants.



Tavitas, Judge.

Court of Appeals of Indiana | Opinion 20A-CT-1088 | November 30, 2020                 Page 21 of 25
[26]   I respectfully dissent from the majority’s decision to affirm the denial of Miller’s

       motion to amend her complaint. When analyzing whether the EMTALA

       preempts Indiana Trial Rule 15(C), I reach a different result than the majority

       and Williams v. Inglis, 142 N.E.3d 467 (Ind. Ct. App. 2020), trans. denied.


[27]   The EMTALA provides that “[n]o action may be brought under this paragraph

       more than two years after the date of the violation with respect to which the

       action is brought.” 42 U.S.C. § 1395dd(d)(2)(C). The EMTALA also provides

       that “[t]he provisions of [EMTALA] do not preempt any State or local law

       requirement, except to the extent that the requirement directly conflicts with a

       requirement of this section.” 42 U.S.C. § 1395dd(f).


[28]   Indiana Trial Rule 15(C) governs relation back of amendments to pleadings and

       provides, in pertinent part, “[w]henever the claim or defense asserted in the

       amended pleading arose out of the conduct, transaction, or occurrence set forth

       or attempted to be set forth in the original pleading, the amendment relates back

       to the date of the original pleading.” Indiana Trial Rule 15(C) allows an

       exception to the statute of limitations where the amendment is based on the

       same conduct, transaction, or occurrence as pled in the complaint. Here, Miller

       filed a motion to amend pursuant to Indiana Trial Rule 15(C) to add an

       EMTALA claim. Williams and the majority hold that Trial Rule 15(C) conflicts

       with the EMTALA statute of limitations and, thus, is preempted. I disagree.

[29]   The majority relies, in part, on HCA Health Servs. of Ind., Inc. v. Gregory, 596

       N.E.2d 974 (Ind. Ct. App. 1992), trans. denied. There, this Court addressed the


       Court of Appeals of Indiana | Opinion 20A-CT-1088 | November 30, 2020      Page 22 of 25
       trial court’s denial of a hospital’s motion for preliminary determination in a

       medical malpractice action. The patient’s proposed complaint contained an

       EMTALA claim, but the claim was never actually presented in a state or

       federal action. During the medical review panel process, the two-year statute of

       limitations expired. This Court held that Indiana’s Medical Malpractice Act’s

       “provision requiring the filing of a proposed complaint with the Department,

       and the ensuing indeterminate waiting period until a medical review panel

       renders an opinion as a prerequisite to filing an action in court, directly conflicts

       with the two-year statute of limitations contained in EMTALA.” HCA Health

       Servs. of Ind., 596 N.E.2d at 977. This holding is consistent with other federal

       cases regarding other similar state medical malpractice act provisions. See, e.g.,

       Power v. Arlington Hosp. Ass’n, 42 F.3d 851, 866 (4th Cir. 1994) (holding that

       “Virginia’s notice of claim provision, and its requirement that suits cannot be

       filed until after they are reviewed by a malpractice review panel, directly

       conflicts with EMTALA”); Cox v. Cabell Huntington Hosp., Inc., 863 F. Supp. 2d

       568, 571 (S.D.W. Va. 2012) (holding that West Virginia’s medical malpractice

       act “contains specific waiting periods, and therefore directly conflicts with

       EMTALA’s statute of limitations.”).

[30]   I do not, however, find HCA Health Servs. applicable or persuasive here with

       regard to the application of Indiana Trial Rule 15(C). In HCA Health Servs., the

       EMTALA two-year statute of limitations expired while the proposed complaint

       was pending before the medical review panel. In the instant case, a complaint

       was filed against appellees within the two-year statute of limitations, and Miller

       Court of Appeals of Indiana | Opinion 20A-CT-1088 | November 30, 2020     Page 23 of 25
       filed a motion to amend pursuant to Indiana Trial Rule 15(C) to add an

       EMTALA theory purportedly arising out of the same conduct, transaction, or

       occurrence pled in the original complaint.

[31]   As the majority acknowledges in footnote 5, Indiana courts have routinely

       recognized that a claim may relate back pursuant to Trial Rule 15(C) despite

       the running of the statute of limitations. See, e.g. McCarty v. Hosp. Corp. of Am.,

       580 N.E.2d 228, 231 (Ind. 1991) (holding that the plaintiff’s amendments

       related back to the original complaint despite the running of the statute of

       limitations); Porter Cty. Sheriff Dep’t v. Guzorek, 857 N.E.2d 363, 366 (Ind. 2006)

       (holding that “on the facts of this case an amended complaint adding the

       sheriffs’ department as a defendant relates back to the date of the original

       complaint and is therefore not barred by the statute of limitations if the original

       action was timely filed”). Moreover, as the majority also acknowledges, federal

       courts have specifically held that an EMTALA claim may relate back pursuant

       to Federal Rule of Civil Procedure 15(C), which is substantially similar to

       Indiana Trial Rule 15(C). See, e.g., Freedman v. Fisher, 89 F. Supp. 3d 716, 720

       (E.D. Pa. 2015) (holding that the patient’s EMTALA claim related back

       pursuant to Federal Rule of Civil Procedure 15(C) and, therefore, the claim was

       not barred by the statute of limitations).


[32]   Under these circumstances, I do not find that Indiana Trial Rule 15(C) “directly

       conflicts with” the EMTALA two-year statute of limitations. 42 U.S.C. §

       1395dd(f). It is inconsistent to hold that Indiana Trial Rule 15(C) “directly

       conflicts with” the EMTALA when federal courts have allowed relation back

       Court of Appeals of Indiana | Opinion 20A-CT-1088 | November 30, 2020     Page 24 of 25
       under the similar federal rule. Under the majority’s analysis and Williams,

       Indiana Trial Rule 15(C) and the equivalent federal rule would be rendered

       meaningless.


[33]   While the trial court has discretion regarding whether to allow an amendment,

       which we review under the abuse of discretion standard, our review of

       conclusions of law is a de novo review. In a de novo review, I find that the trial

       court misapplied the law. I conclude that the trial court incorrectly determined

       that EMTALA’s two-year statute of limitations precluded Miller from

       amending the complaint.

[34]   Accordingly, I find that the relation back provision of Trial Rule 15(C) is not

       preempted by the EMTALA’s two-year statute of limitations. I would remand

       for the trial court to determine whether the EMTALA claim in the amended

       complaint “arose out of the conduct, transaction, or occurrence set forth or

       attempted to be set forth in the original pleading.” Ind. T.R. 15(C).




       Court of Appeals of Indiana | Opinion 20A-CT-1088 | November 30, 2020   Page 25 of 25